Title: From George Washington to Charles Young, 21 July 1778
From: Washington, George
To: Young, Charles


          
            Sir
            Head Quarters White plains 21 July 1778.
          
          Being informed that you have applied for teams to transport cloathing to Philadelphia,
            I would be glad to know for what purpose it is to be sent away when it is so much wanted
            here, or the propriety of doubling the course of carriage, and burthening the Continent
            with an unnecessary expence.
          Mr Kemper has a large quantity of Shoes at Morris Town, you will be pleased to direct
            him to have them brought forward to the army immediately. He has also some shirts and over alls which he will send with the Shoe⟨s⟩. I am
            &.
          
            Go: Washington
          
        